Cite as 2014 Ark. 234

               SUPREME COURT OF ARKANSAS

                                               Opinion Delivered May   15, 2014
          IN RE DISTRICT COURT
          RESOURCE ASSESSMENT
          BOARD



                                    PER CURIAM

      Honorable David Stewart, District Judge, of Fayetteville and David Kizzia, Esq., of

Malvern are appointed to the District Court Resource Assessment Board for four-year terms

to expire on April 30, 2018. The court thanks them for their willingness to serve on this

important board.

      Honorable Marcia Hearnsberger, Circuit Judge, of Hot Springs is reappointed to the

District Court Resource Assessment Board for a four-year term to expire on April 30, 2018.

The court thanks Judge Hearnsberger for her continued service.